
	
		II
		110th CONGRESS
		2d Session
		S. 3509
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mr. Casey (for himself
			 and Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To address the ongoing humanitarian crisis in Iraq and
		  potential security breakdown resulting from the mass displacement of Iraqis
		  inside Iraq and as refugees into neighboring countries.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Support for Vulnerable and
			 Displaced Iraqis Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Since the
			 beginning of the 2003 war in Iraq, according to countries hosting Iraqi
			 refugees, up to 2,000,000 Iraqis have fled their homes for neighboring
			 countries to avoid sectarian and other violence.
			(2)According to the
			 Office of the United Nations High Commissioner for Refugees (UNHCR), there are
			 over 2,700,000 internally displaced persons (IDPs) in Iraq, and many other
			 vulnerable Iraqis have been unable to flee, many lacking adequate food,
			 shelter, and other basic services.
			(3)The massive flow
			 of Iraqi refugees into neighboring host countries has overwhelmed existing
			 social, economic, and security capacities of such countries. Few Iraqis
			 currently consider return to Iraq an option.
			(4)Increasing
			 poverty and despair among displaced populations may provide fertile ground for
			 possible recruitment by extremist groups.
			(5)The humanitarian
			 crisis in Iraq and its neighbors threatens to undermine stability in the
			 broader region.
			(6)The United States
			 has yet to disclose a long-term comprehensive strategy to address the
			 humanitarian situation of vulnerable Iraqis, especially mass displacement of
			 Iraqis inside Iraq and as refugees into neighboring countries.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)refugees from
			 Iraq and vulnerable Iraqis in Iraq, especially internally displaced persons,
			 will have an impact on the stability of Iraq and the region, and the short- and
			 long-term effects and needs of their situation must be considered within the
			 overall Iraq policy of the United States and be addressed at the highest levels
			 of government;
			(2)United States
			 leadership is essential to sustain and expand the response of the international
			 community, including the Government of Iraq, to the humanitarian crisis in Iraq
			 and faced by Iraqi refugees;
			(3)it is critical
			 for the United States to provide strong leadership on funding assistance
			 requests from the UNHCR and other international organizations and
			 nongovernmental organizations providing humanitarian assistance to vulnerable
			 populations in Iraq, including internally displaced persons, and to Iraqi
			 refugees in neighboring countries;
			(4)the United States
			 should develop a long-term, comprehensive humanitarian strategy in coordination
			 with the Government of Iraq, host countries, and other countries in the region,
			 donor governments, inter-governmental organizations, international
			 organizations, and nongovernmental organizations to meet the humanitarian needs
			 of vulnerable Iraqis, especially Iraqi refugees and internally displaced
			 persons, through assistance and resettlement;
			(5)internally
			 displaced Iraqis and Iraqi refugees should only return when they are able to do
			 so safely, voluntarily, and sustainably; and
			(6)the United States
			 should rely on assessments of the UNHCR, which has the mandate from the
			 international community for displaced people, nongovernmental organizations,
			 and displaced Iraqis themselves, in developing a long-term, comprehensive
			 humanitarian strategy to address the crisis facing refugees from Iraq and
			 internally displaced persons in Iraq.
			4.Development of
			 regional strategy
			(a)In
			 generalThe Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development, the
			 Secretary of Defense, and the heads of other Federal agencies as appropriate,
			 shall develop a comprehensive regional strategy to address the mass
			 displacement of Iraqis inside Iraq and as refugees into neighboring
			 countries.
			(b)ContentThe
			 strategy required under subsection (a) shall—
				(1)address the
			 serious challenges facing refugees from Iraq, including—
					(A)the lack of legal
			 status recognized by host governments and the inability of refugees to work
			 legally;
					(B)inadequate UNHCR
			 resources to register more refugees from Iraq, assist them in Iraq and host
			 countries, and refer them for resettlement;
					(C)inadequate UNHCR
			 resources for nongovernmental organizations to assist refugees from
			 Iraq;
					(D)limited access to
			 education and healthcare;
					(E)critical food
			 shortages; and
					(F)inadequate
			 shelter, drinking water, sanitation, and protection;
					(2)address the
			 responsibility of the Government of Iraq to help meet the urgent humanitarian
			 needs of its citizens in Iraq and the region and steps the United States can
			 take to provide support in this area;
				(3)include an
			 assessment of the needs of vulnerable Iraqis in Iraq, especially internally
			 displaced persons and Iraqi refugees in the region, and an estimate of
			 assistance required in order for the United States to help meet these needs,
			 including bilateral assistance and contributions to the Office of the United
			 Nations High Commissioner for Refugees (UNHCR), other international
			 organizations, and nongovernmental organizations providing humanitarian
			 assistance to vulnerable populations in Iraq, including internally displaced
			 persons, and to Iraqi refugees in neighboring countries;
				(4)include the
			 number of refugees from Iraq that the United States plans to admit to and
			 resettle in the United States in order to maintain the traditional United
			 States share of world-wide refugee admissions and resettlement, participate in
			 burden sharing with host countries, and provide a robust response to the
			 protection needs of refugees from Iraq, and provide an explanation and
			 justification for the number;
				(5)include an
			 assessment of what conditions are necessary for the voluntary, safe,
			 sustainable return of displaced Iraqis, relying on the evaluations of the
			 United States High Commissioner for Refugees, nongovernmental organizations,
			 and displaced Iraqis themselves;
				(6)include a
			 description of the steps that the United States Government has taken and will
			 take to engage the international community, including the Government of Iraq,
			 to implement the strategy and the response of the international community to
			 these efforts; and
				(7)include plans to
			 assess the impact of the strategy.
				5.Reports
			(a)RecommendationsNot
			 later than April 15, 2009, the Comptroller General of the United States shall
			 submit to the appropriate congressional committees detailed recommendations on
			 steps the United States can take to address the humanitarian situation for
			 vulnerable Iraqis, especially the mass displacement of Iraqis inside Iraq and
			 as refugees into neighboring countries.
			(b)Comprehensive
			 regional strategyNot later than June 1, 2009, the Secretary of
			 State shall submit to the appropriate congressional committees a detailed
			 description of the comprehensive regional strategy required under section 4, as
			 well as proposed timelines and budgets for implementing the strategy.
			(c)Annual
			 reportNot later than December 31, 2009, and annually thereafter
			 until December 31, 2013, the Secretary of State shall submit a report to
			 Congress on the needs of vulnerable Iraqis, the implementation of the
			 comprehensive regional strategy, and the impact of the regional
			 strategy.
			6.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means—
			(1)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate; and
			(2)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
			
